Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 30-49 are pending.  Claims 30-45 are the subject of this NON-FINAL Office Action.  Claims 46-49 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 30-45) and the species of claim 36 (as opposed to claim 35) without traverse in the reply filed on 06/15/2022 is acknowledged.  However, the species election is withdrawn in light of the obvious options to introduce sequences with either ligation or primers.  Thus, only the restriction requirement is still deemed proper and is therefore made FINAL.  
Claims 46-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 

Objections to Specification/Drawings
The sequences in Figures 8, 10 and 13 are missing sequence identifiers.  See MPEP § 2422.  Appropriate correction is required.
The specification references colors in drawings (“white boxes”; pg. 9), but no color drawing petition is filed.


Claim Notes
At to claim 30, step a, the only technique disclosed in the specification is 20-30% GC content 20nt tails in tailed primers to introduce breathing ends into target DNA.  For purposes of compact prosecution, and the fact that no other technique is explained in the specification with sufficient specificity, the Office applies prior art that uses this same low-GC breathing technique.
Thus, the claims are directed to introducing low-GC breathing ends in target DNA before SDA.  This is obvious as explained below.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the following critical limitation are unclear: “[step a] modifying ends of strands in the population such that at least one end contains a low melting point region of sequence which, at a temperature of 37-80 °C, is at least transiently single stranded.”  First, Steps b-d of claim 1 are a known SDA technique (see e.g. US 2014/0255928).  The critical difference between known SDA techniques and the instant claims is step a, above.  Thus, clarity in this step is essential to applying prior art.
As to step a, it is unclear the definition, much less metes and bounds of “low melting point region.”  Step a further states “sequence which, at a temperature of 37-80°C, is at least transiently single stranded.”  However, this fails to recite any specific conditions other than temperature; and only requires partial (e.g. 1 nucleotide) single-stranded.  There are numerous unstated conditions that affect denaturing/melting of DNA, or breathing.  See Khandelwal et al, A Phenomenological Model for Predicting Melting Temperatures of DNA Sequences, PLoS One. 2010; 5(8): e12433. Published online 2010 Aug 26. doi: 10.1371/journal.pone.0012433; Wikipedia, Nucleic acid thermodynamics, available at https://en.wikipedia.org/wiki/Nucleic_acid_thermodynamics, accessed 06/22/2022; von Hippel et al., Fifty years of DNA "breathing": Reflections on old and new approaches, Biopolymers. 2013 Dec;99(12):923-54. doi: 10.1002/bip.22347.  In fact, 
The melting temperature depends on a variety of factors, such as the length of DNA [11], [12] (shorter pieces tend to melt more easily, [13]), the nucleotide sequence composition [14]–[16], salt concentration (ionic strength of the added salt) [14]–[15], [17] and generally lies between 50°C and 100°C. DNA can be denatured not only by heating, but by other methods as well, eg. use of organic solvents such as formamide [18] and dimethyl sulfoxide, ligands [19], increasing the pH of the solution, lowering the salt concentration [20] etc.
DNA ‘breathes’ even at normal cell temperatures [21], [22] and local regions of a few tens of base pairs become temporarily unwound and form a bubble, in which stacking and hydrogen bonding are partially disrupted [23]–[25]. It is easier for the proteins (RNA polymerase, and origin binding proteins) to create locally unwound regions on DNA in A/T rich regions, which could be one of the reasons for DNA replication origins and transcription initiation bubbles to have such regions [26]. In G/C rich regions, the strands do not unwind until higher temperatures are reached. When all of the base interactions are broken, the two strands separate. This is called denaturation. Local unwinding however, is not denaturation but an essential prerequisite

(Khandelwal, pg. 1).  In other words, DNA is capable of spontaneous breathing even at 37°C (physiological/cell temperatures).  Even more, short strands of DNA can melt at low temperatures (e.g. 65°C; Khandelwal, pg. 4).  But all of this depends critically on environmental conditions such as salt type, salt concentration, GC content, nucleic acid length, pH, and many other factors.  Step a fails to specify what factors/conditions are present in the amplification mixture and/or modified DNA ends to yield “low melting point regions.”  Furthermore, neither the claims nor the specification define a “low” melting point.  Instead, claim 1 only states “at a temperature of 37-80 °C, [it] is at least transiently single stranded.”  This merely describes, among other embodiments, spontaneous breathing at 37°C (physiological/cell temperatures), which is not necessarily a “low” melting point, rather a natural melting point.  The claims fail to specific any structural conditions of either the reaction (e.g. mixture) or the modified DNA ends.  At best, the specification discloses a single explained embodiment in the which DNA ends are modified with 20-30% GC content 20-nt ends (pgs. 20-21, Figs. 8-9, 11-13).  Further, the specification merely mentions, without more, “[t]he desired difference in melting temperature of the two region types may be achieved in a number of ways” such as “(ii) use of modified bases that alter thermal stability of the DNA duplex, such as but not limited to locked nucleic acids (LNA), unlocked nucleic acids (UNA) or 8-aza-7-deazaguanosine, and (iii) partial complementarity between LL and LR regions present in the primer molecules and those in the template DNA” (pg. 6).  Furthermore, the specification indicates that buffer (i.e. salt) type and concentration, detection technique with SYBR, and high-GC 5’end primers were essential (pgs. 20-21, Figs. 2, 4, 8-12.  From this, it is impossible to determine which conditions other than 20-30% GC content in the 20-nt DNA template ends in the presence of the specific reaction conditions in the examples yields “modifyi[ed] ends of strands in the population such that at least one end contains a low melting point region of sequence which, at a temperature of 37-80 °C, is at least transiently single stranded.”  

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-45 are rejected under 35 U.S.C. § 103 as being unpatentable over BELOUSOV (US 20140255928) as evidenced by Toley et al, Isothermal strand displacement amplification (iSDA): a rapid and sensitive method of nucleic acid amplification for point-of-care diagnosis, Analyst. 2015 Nov 21;140(22):7540-9. doi: 10.1039/c5an01632k, in view of BECKER (US 20070054301), LI (US 20130225421) and von Hippel et al., Fifty years of DNA "breathing": Reflections on old and new approaches, Biopolymers. 2013 Dec;99(12):923-54. doi: 10.1002/bip.22347.
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to add breathable ends to target DNA for SDA in order to increase reaction efficiency with a reasonable expectation of success.  
Toley is the NPL from which BELOUSOV stems; thus Toley is used to clarify what BELOUSOV teaches.
As to claims 30, 34, 37, 38, BELOUSOV teaches SDA using b. copying the population of nucleic acid molecules having low melting point ends using one or more amplification primers which hybridise to the low melting point ends, wherein the primers have a 5' single stranded section beyond the 3' end of the template population of nucleic acid molecules such that the 3' end of the template is extended to form a complete recognition site for an endonuclease, and the 3' end of the primer is extended by strand displacement to copy the template (Fig. 8; Toley, Fig. 1); c. using the complete recognition site for the endonuclease to nick the extended strand, thereby releasing a free 3 '-OH group within the primer (id.); and d. extending the freed 3' -OH group by strand displacement to re-copy the template, wherein steps b, c and dare performed isothermally, thereby resulting in the strand displacement amplification of the population of double stranded nucleic acid sequences (id.).  The technique of BELOUSOV uses “invasion of double-stranded DNA by a primer at DNA breathing sites” (Toley, pg. 7541; BELOUSOV, para. 0005), just like the instant specification discloses is used in step a (pgs. 4, 10, 13, 14, 19, Figs. 4-5, 7).  In fact, the primers used in BELOUSOV are low-GC (high AT) sequences of, for example, 6 GC in 20 nt target binding region of forward primer, thus 30% GC (Table 1).  In other words, BELOUSOV as evidenced by Toley suggests the same low-GC content breathing technique that is used in the specification for claimed step a.  
As to claims 31, 41, BELOUSOV as evidenced by Toley teaches 37-65°C melting, or isothermal conditions at 50-65°C (para. 0046).
As to claims 32-33, BELOUSOV as evidenced by Toley teaches one or two primers immobilized to solid support (paras. 0038, 0039, 0041).
As to claim 39, the primers used in BELOUSOV are low-GC (high AT) sequences of, for example, 6 GC in 20 nt target binding region of forward primer, thus 30% GC (Table 1).
As to claims 40, 42 and 44, BELOUSOV teaches non-natural base analogs known to increase melt temperature and be non-cleavable (paras. 0035, 0042).
As to claim 43, BELOUSOV teaches nicking enzymes include N.Alw I, Nb.BbvC1, Nt.BbvCl. Nb.BsmI, Nt.BsmAI, Nt.BspOI,Nb.BsrDI, Nt.BstNBI,Nb.BstsCI, Nt.CviPII, Nb.Bpu10I, Nt.Bpu1OI and Nt.Bst9I (para. 0043).
BELOUSOV as evidenced by Toley does not explicitly teach modifying the ends of target nucleic acids to introduce low-GC (i.e. 20-30% GC) sequences for primer breathing; or blocked primer in claim 45.
However, as to low-GC (i.e. 20-30% GC) sequences for primer breathing, this was a well-known technique used throughout the art to increase amplification efficiency.  For example, as explained above, BELOUSOV as evidenced by Toley suggests primer breathing step in SDA to increase amplification efficiency.  Even more, DNA breathing was a well-known result of low-GC content DNA regions (see von Hippel).  BECKER and LI, for example, take advantage of this well-known fact to introduce low-GC ends in DNA using ligated adaptors with low-GC ends (LI, paras. 0403, 0442, 0450-56) or tailed primers with low-GC/high-AT tails (Abstract, Figs. 1-8, paras. 0006, 0022, 0082).  Both LI and BECKER apply the low-GC/high-AT DNA ends technique to strand-displacement amplification techniques using Bst similar to BELOUSOV (LI, paras. 0054, 0065, 0097, 0290, 0345-47, 0447; BECKER, Abstract, paras. 0006, 0026, 0057; BELOUSOV, paras. 0053, 0062, Fig. 5; Toley, pg. 7541).  The method of LI also allows fast (i.e. efficient) clonal amplification for sequencing library preparation in less than 30 minutes (paras. 0972, 0989, 1001, as examples).  In other words, the problems Applicants sought to solve (dead-ends yielding amplicons do not contain the initial amplification adaptors, which are required for subsequent analysis such as sequencing; Spec., pgs. 2-4) were already solved with a common tool (AT-rich/low-GC DNA ends for breathing-based amplification) taught in the art.
In addition, a skilled artisan would have been motivated to avoid the need to search for working breathable target DNA ends in BELOUSOV by simply adding known breathable ends in any target nucleic acids.  This is supported by the common sense notion that increasing options and efficiency of procedures is a common motivation.  See MPEP §§ 2144(II) & 2141.
As to claim 45, BECKER teaches that blocking 3’-end of primers was known technique to allow “to ‘terminate’ extension by a polymerase of a nascent nucleic acid strand that includes a primer, thereby providing a nascent strand with a defined 3′-end” (para. 0030).
Thus, it would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply known methods of introducing breathable low-GC/high-AT ends into target nucleic acids to allow faster, more efficient amplification of any target nucleic acids without resort to searching for workable breathable ends in target nucleic acids, and to allow downstream sequencing with a reasonable expectation of success

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637